Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 9/22/2021 has been entered. Claim 1 has been amended and finds support in [0017] of the specification. Claims 21 and 22 have been added and find support in at least the original claim set. 
Applicant’s amendment to claim 1 has overcome the rejection of claims 1, 4, 7, 10, and 20 under 102(a)(1) in view of Inagaki (US2013/0056674).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claims 1, 4, 7, 10, and 20 under 103 in view of Inagaki (US2013/0056674).


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 10, 13, and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (US2013/0056674, as disclosed in IDS 05/31/2019)

Regarding claim 1, Inagaki teaches a powder magnetic core [title]. Inagaki teaches an example in which an iron powder (meeting the claimed metal magnetic material) is coated with silicon oxide, in which the silicon oxide particle are nanometer in size (meeting the claimed fine particles), and in which 
Further, as shown by Inagaki in Fig 1, [0024], the silica particles (labeled “3”) are on the surface of the metal magnetic material and form an insulating layer on the iron powder [0026] (meeting the claimed limitation of an oxide existing on the surface of metal magnetic material wherein the oxide consists of a Si-O based oxide). Inagaki teaches that the silica particles may be uniformly coated (meeting the claimed limitation of an “oxide film” as claimed) onto the metal powder to improve an insulation property [0062].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to metal powder (i.e. metal magnetic material) and uniformly coated it with SiO-2 based metal oxide, as taught by Inagaki, because the uniform coating would improve an insulation property [0062]. Further, the “uniform coating” as taught by Inagaki meets the broadest reasonable interpretation of an “oxide film” on a surface of the metal magnetic material, which would consist of silica (SiO2) as claimed. 

In the interest of the clarity of the record, it is noted that Paragraph [0020] of Applicant’s specification describes that a dust core comprises a metal magnetic material and a resin, that is, the powder magnetic core of Inagaki meets the limitation of “dust core”.

Regarding claim 4 and 21, Inagaki teaches the invention as taught above in claim 1. Inagaki teaches that the particles with a particle size of 60 nm, are silicon oxide, meeting the claimed limitation of Si-O based compound, and meeting the claimed range of claim 21 [0096].

Regarding claim 7, Inagaki teaches the invention as taught above in claim 1. Inagaki teaches an “adhesion step” in [0096] in which the silica particles (i.e. fine particles) are mixed with the iron powder to coat the iron powder, meeting the broadest reasonable interpretation of “attached to the metal magnetic material”. 

Regarding claim 10, Inagaki teaches the invention as taught above in claim 1. Inagaki teaches that iron powders are used [0096], meeting the claimed limitation of Fe main component. 

Regarding claim 13, Inagaki teaches the invention as applied above in claim 1. Inagaki teaches that the iron powder may be a Fe-Si or Fe-Si-B based powder and that silicon is typically included in an amount of 0 – 10 mass% [0029]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the iron powder as taught in [0096] of Inagaki with a Fe-Si based powder as taught by Inagaki [0029], to achieve predictable results.

Regarding claim 19, Inagaki teaches the invention as applied above in claim 1. Inagaki further discloses that silicone resin may be further included [0064, 0065] and that the silicone resin may be included in a range of 0.5 – 5.0% by mass with respect to 100 parts of the coated magnetic powders, which overlaps with the claimed range, in order to ensure that the uniform mixing is attained, but that drying the solution/solvent can still be attained [0069]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the weight range of silicon resin as taught by Inagaki, which overlaps with the claimed range. Further, given that the amount of silicon (0.5-5.0wt%) is with respect to the coated magnetic powders (interpreted as the “dust core”) and the metal oxide powders are 0.05 – 2.0 parts by mass of the metal powder (interpreted as the “magnetic metal material”), there is a reasonable expectation that the metal powders of Inagaki would meet/overlap with the claimed range of the metal magnetic material (90 – 98wt%) in relation to the dust core. 

Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 20, Inagaki teaches the invention as taught above in claim 1. Inagaki teaches an “adhesion step” in [0096] in which the silica particles (i.e. fine particles) are mixed with the iron powder to coat the iron powder, meeting the broadest reasonable interpretation of “attached to the metal magnetic material”. Inagaki also shows the silica particles are present in a matrix of resin [Fig 1, 0024]. Therefore, Inagaki meets the claimed limitation. 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (US2013/0056674, as disclosed in IDS 05/31/2019), as applied above in claim 1, in further view of Nanocomposix (“Silica Nanoparticles”, 2016, NPL)

Regarding claim 22, Inagaki teaches the invention as applied above in claim 1. Inagaki teaches silica particles of 60 nm but does not explicitly teach the standard deviation of the silica nanoparticles. 
Nanocomposix discloses silica nanoparticles available for purchase in a size range of 20 – 400 nm [page 3]. Nanocomposix teaches that the coefficient of variation (CV) is less than 12% of the size. Therefore, the particles with a size of 60 nm would have a standard deviation of 7.2 nm or less, which falls within the claimed.

                
                    C
                    o
                    e
                    f
                    f
                    i
                    c
                    i
                    e
                    n
                    t
                     
                    o
                    f
                     
                    V
                    a
                    r
                    i
                    a
                    t
                    i
                    o
                    n
                    =
                    
                        
                            S
                            t
                            a
                            n
                            d
                            a
                            r
                            d
                             
                            D
                            e
                            v
                            i
                            a
                            t
                            i
                            o
                            n
                        
                        
                            m
                            e
                            a
                            n
                            /
                            s
                            i
                            z
                            e
                        
                    
                    *
                    100
                    =
                    =
                    
                        
                            12
                            %
                             
                            
                                
                                    C
                                    V
                                
                            
                        
                        
                            100
                        
                    
                    *
                    60
                     
                    n
                    m
                    =
                    7.2
                     
                    n
                    m
                     
                    o
                    r
                     
                    l
                    e
                    s
                    s
                
            

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the silica nanoparticles of Inagaki and used the silica nanoparticles available for purchase from Nanocomposix with a reasonable expectation of success to achieve predictable results. The selection of a known material based on its suitability for its intended use is a prima facie case of obviousness (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) (See MPEP 2144.07).   
	


Claims 1, 4, 7, 10, 13, and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanishi (JP2016/035959A, using espacenet translation).

Regarding claims 1 and 21, Yamanishi teaches a dust core which is a powder made of soft magnetic material (interpreted as the “metal magnetic material” as claimed) coated with an insulating film [0001]. In which the insulating film is silica particles (interpreted as the “fine particles” as claimed) and a resin material (interpreted as the “resin material”, as claimed) [0009], meeting the claimed limitation of a dust core with resin material and fine particles on the surface, as claimed. 
Furthermore, Yamanishi teaches that the insulating film can be formed on the surface of the soft magnetic particles [0012] including the silica particles and teaches that the silica (SiO2) particles can be upwards of 95% by mass of the insulating material [0019]. Therefore, the silica particles would be an “oxide film” based on Si-O oxide, meeting the claimed limitation.
Yamanishi further teaches that silica particles (i.e. fine particles) have a particle size of preferably from 5 – 300 nm, with a volume average particle diameter of 8 – 200 nm [0022], and in which a 100 nm volume average particle diameter, which falls within the claimed range of claim 21, is one preferable average particle diameter [0022, line 218]. Given the disclosure in Yamanishi that 100 nm volume average particle diameter is a preferable size [0022, line 218], it would have been obvious to one of ordinary skill in the art before the effective filing date to have selected/modified that size as the average particle size. 

Regarding claim 4, Yamanishi teaches the invention as applied above in claim 1. Yamanishi teaches that particles in the insulating film (interpreted the “fine particles” as claimed) are silica (SiO2) particles [0009], meeting the claimed limitation of claim 4. 

Regarding claim 7, Yamanishi teaches the invention as applied above in claim 1. Yamanishi teaches that the fine particles and resin material, as part of the insulating film, are coated on the surface of soft magnetic material (interpreted as the “metal magnetic material’), wherein “coated” meets the broadest reasonable interpretation of “attached to the metal magnetic material”. 
 
Regarding claims 10 and 13, Yamanishi teaches the invention as applied above in claim 1. Yamanishi teaches that the soft magnetic material may be silicon steel [0017, line 146], which is a soft a magnetic material in which iron contains about 3% silicon, meeting the claimed limitation of claim 10 (Fe as a main component) and meeting the claimed limitation of claim 13 (Fe-Si as a main component).
Given its disclosure in Yamanishi, it would have been obvious to one of ordinary skill in the art before the effective filing date to have selected silicon steel as the soft magnetic material to achieve predictable results. The selection of a known material based on its suitability for its intended use is a prima facie case of obviousness (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) (See MPEP 2144.07).   

Regarding claim 20, Yamanishi teaches the invention as applied above in claim 1. Yamanishi teaches that the fine particle material (silica) and resin material are mixed together prior to contacting them with the soft magnetic materials [0020], meeting the claimed limitation that the fine particle are present in a matrix of the resin. The fine particle and resin material mixture is then mixed with the soft magnetic particles to coat the surface of the soft magnetic materials, meeting the broadest reasonable interpretation that the fine particles are attached to the metal magnetic material, as claimed. 


Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanishi (JP2016/035959A, using espacenet translation), as applied to claim 1 above, in view of Inagaki (US2013/006674, as disclosed in IDS 02/06/2020)
 
Regarding claim 19, Yamanishi teaches the invention as applied above in claim 1. Yamanishi discloses in several examples [Tables 1, 2, and 3] that the soft magnetic materials (i.e. metal magnetic material) are present in large portion (10000 parts by mass), which is approximately 93 – 99%, as compared to the insulating coating material and total weight, which overlaps with the claimed invention. Further, Yamanishi teaches that the fine particle material (silica) in the insulating coating material, may comprise anywhere from 95 – 0.1% by mass, with the remainder being resin material, and states that the amount is not particularly limited [0019]. 
However, Yamanishi does not disclose an overlapping range for the resin material in comparison to the dust core. 
Inagaki teaches a powder magnetic core with an insulating layer containing a metal oxide in which the metal oxide may be silicon oxide, similar to Yamanishi, and in which the metal oxide has a powder size range of 10 – 350 nm, similar to Yamanishi [Title, 0012, 0014]. Inagaki further discloses that silicone resin may be further included [0064, 0065], similar to Yamanishi [see Yamanishi, 0012], and that the silicone resin may be included in a range of 0.5 – 5.0% by mass with respect to 100 parts of the coated magnetic powders, which overlaps with the claimed range, in order to ensure that the uniform mixing is attained, but that drying the solution/solvent can still be attained [0069].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the dust core as taught by Yamanishi, and used the weight range of silicon resin as taught by Inagaki. The use of the weight range of silicon resin would ensure the uniform mixing was attained while also ensuring that drying the solution could still be attained. Given the similarities of Yamanishi and Inagaki, a person of ordinary skilled would have a reasonable expectation of success in attaining the benefits described by Inagaki. 

Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanishi (JP2016/035959A, using espacenet translation), as applied above in claim 1, in further view of Nanocomposix (“Silica Nanoparticles”, 2016, NPL)

Regarding claim 22, Yamanishi teaches the invention as applied above in claim 1. Yamanishi teaches silica particles with an average particle diameter of 100 nm but does not explicitly teach the standard deviation of the silica nanoparticles. 
Nanocomposix discloses silica nanoparticles available for purchase in a size range of 20 – 400 nm [page 3]. Nanocomposix teaches that the coefficient of variation (CV) is less than 12% of the size. Therefore, the particles with a size of 100 nm would have a standard deviation of 12 nm or less, which falls within the claimed.

                
                    C
                    o
                    e
                    f
                    f
                    i
                    c
                    i
                    e
                    n
                    t
                     
                    o
                    f
                     
                    V
                    a
                    r
                    i
                    a
                    t
                    i
                    o
                    n
                    =
                    
                        
                            S
                            t
                            a
                            n
                            d
                            a
                            r
                            d
                             
                            D
                            e
                            v
                            i
                            a
                            t
                            i
                            o
                            n
                        
                        
                            m
                            e
                            a
                            n
                            /
                            s
                            i
                            z
                            e
                        
                    
                    *
                    100
                    =
                    =
                    
                        
                            12
                            %
                             
                            
                                
                                    C
                                    V
                                
                            
                        
                        
                            100
                        
                    
                    *
                    100
                     
                    n
                    m
                    =
                    12
                     
                    n
                    m
                     
                    o
                    r
                     
                    l
                    e
                    s
                    s
                
            

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the silica nanoparticles of Yamanishi and used the silica nanoparticles available for purchase from Nanocomposix with a reasonable expectation of success to achieve predictable results. The selection of a known material based on its suitability for its intended use is a prima facie case of obviousness (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) (See MPEP 2144.07).   


Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 

Applicant argues (page 4 – 5) that Inagaki contains an insulating layer which includes at least calcium phosphate and that calcium phosphate is not a Si-O based oxide and therefore, Inagaki does not teach the claimed limitation in claim 1. The examiner respectfully disagrees. Claim 1 specifically states that an oxide film in contact with a surface of the metal magnetic material consists of a Si-O based oxide. Given that the calcium phosphate in Inagaki is not an oxide, the claimed limitation that the oxide film is based on Si-O is not applicable to the calcium phosphate layer of Inagaki. Furthermore, applicant argues that because the fine particles and oxide film are separate components in the instant invention, the nanoparticles of Inagaki do not meet the claimed limitation of an oxide film in contact with the surface of the metal magnetic material. This is respectfully not found persuasive. 
Inagaki specifically states that the insulating layer formed on the surface of the metal powder is formed from both the calcium phosphate and the metal oxide [Inagaki, 0026]. That is, because the metal oxide (i.e. silicone oxide) particle present in Inagaki form an oxide film attached to the surface of the metal powder, the metal oxide particles meet both the claimed limitation of fine particles on a surface of the dust core, and the oxide film consisting of an Si-O based oxide.

	Applicant argues that the insulating coating member of Yamanishi that is in contact with the soft magnetic material includes a resin material that is not based on Si-O oxide and therefore, Yamanishi does not teach the claimed invention. The examiner respectfully disagrees. The resin material is not an oxide material and therefore, the Si-O based oxide limitation is not applicable to the resin material. Furthermore, Yamanishi teaches that an insulating film can be formed on the surface of the soft magnetic particles [0012] including the silica particles and teaches that the silica (SiO2) particles can be upwards of 95% by mass of the insulating material [0019]. Therefore, the silica particles themselves would be an “oxide film” based on Si-O oxide, meeting the claimed limitation.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738